Title: From George Washington to Major General William Heath, 26 March 1779
From: Washington, George
To: Heath, William


dear sir.
Head Quarters Middle Brook March 26th: 1779.
I have been favoured with Your Letter of the 11th Instant—and I am also to acknowledge the receipt of the one that came by Mr Holker.
When I wrote you on the 29th of October and the 6th of November—Congress seemed to apprehend that an Attack might be made on Boston—and indeed it was the opinion of many. This consideration—as your services in such case might have been very essential there—and that of the Campaign’s approaching towards a conclusion, occasioned me not to point out any particular line of conduct for you; but it was my intention against the opening of the ensuing one, to write you respecting your future employment. This I should have done before, but my constant attention to business, while in philadelphia and since my return in arranging and carrying into execution, what were there the subjects of deliberation, has prevented me from making an earlier communication on this head. I am now to request—that you will prepare for setting out for the Army about the first of May, by which time I shall inform you more particularly of your command—unless events or appearances should cast up in the interim, to render your stay where you now are material and necessary. I am Dr sir with great regard & esteem Your Most Obedt servant
Go: Washington
